DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on October 15, 2021.  As directed by the amendment, Claim 1 has been amended.  Claims 1, 4-6, 9, 13, 15, 16, 18-20, 23, 24, 28, 33, 34, 38, 59-61, 63, 65, 70, and 107 are allowable over the prior art.
Regarding the Office Action filed July 20, 2021:
After further consideration, the claims do not invoke 35 USC 112(f).  Therefore, the invocations are withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1, 4-6, 9, 13, 15, 16, 18-20, 23, 24, 28, 33, 34, 38, 59-61, 63, 65, 70, and 107 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a method of controlling airflow distribution in a lung of a respiratory system of a patient, the method comprising: obtaining a 3-D model of the respiratory system, performing computational fluid dynamics simulation, identifying a diseased region of the lung, identifying a healthy region of the lung, selecting an airway passage to the healthy region, placing a device in the airway passage of the healthy region, determine a level of narrowing of the channel of the device, and administering a powder form inhaled drug to the lung by 
Several prior art similar to the claimed invention are discussed below.
Rapacki et al. (US 2004/0060563) discusses a flow control device for the lung.  Rapacki discusses a lot about the device regulating fluid flow to and from a region of a patient’s lung to achieve a desired fluid flow dynamic (Rapacki, paragraph 0013).  Although Rapacki discusses a device used to control the flow, Rapacki makes no mention about creating a 3-D model of the lung region.  In fact, the evaluation of the lung is being performed by a physician or technician (Rapacki: paragraph 0285).  Although the diameter of a passageway can be discovered through a CT scan (Rapacki: paragraph 0287), Rapacki does not mention anything about creating a 3D model.  Additionally, the drug being added into the lung is not done by inhalation, but rather through the deployment of a catheter (Rapacki: paragraph 0171).  Furthermore, the drug added into the lung is not for the purposes of being deposited on a diseased region of the lung, but rather to simply allow for the flow control device to be placed in the lung without any possible inflammation issues (Rapacki: paragraph 0322).  It would not be obvious to have the patient inhale the drug while these flow control devices are planted since there is nothing in Rapacki that indicates the drug can be inhaled.  Rapacki lacks the 3D model and the inhaled drug that is required by Claim 1.  Therefore, Rapacki does not disclose the claimed invention of Claim 1.
De Backer (WO 2014/125059) discusses a method for determining a respiratory condition and assessing the efficacy of a treatment using 3-D images of the respiratory system.  Although De Backer has the 3D model of the respiratory system, there is no mention of the use of flow control devices implanted in the lung.  De Backer is solely identifying the disease within 
Fields et al. (US 2003/0228344) discusses devices for regulating fluid flow to one or more lung regions.  Fields wants to cause a targeted lung region to be isolated by inhibiting the air from flowing into that region and cause it to collapse.  Fields makes no mention about a 3D model or inhaling a drug.  The flow control devices in Fields are being used in a completely different context which is to prevent collateral pathways from feeding air into a targeted lung region which is preventing the targeted lung region to collapse.  There is no mention of re-directing drugs to a particular diseased region of lung.  The therapeutic agents mentioned by Fields are being delivered via a catheter (Fields: paragraph 0086) and are only being used in the context of reducing the collateral fluid flow (Fields: paragraph 0060).  Therefore, Fields does not disclose the claimed invention of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785